Citation Nr: 1237104	
Decision Date: 10/25/12    Archive Date: 11/09/12

DOCKET NO.  09-11 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) for the portion of the appeal period extending from March 27, 2008 to October 23, 2011; and in excess of 70 percent for the portion of the appeal period extending from January 30, 2012, forward (excluding the time periods from October 5, 2010 to November 30, 2010; and October 24, 2011 to January 29, 2012, when the Veteran was in receipt of temporary total 100 percent evaluations under 38 C.F.R. § 4.29).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which continued the assignment of a 30 percent evaluation for PTSD.  

For purposes of clarification, the Board notes that during the earlier stages of this appeal the Veteran had been represented by the North Carolina Division of Veterans Affairs (NCDVA).  In August 2011, NCDVA withdrew their power of attorney.  The Veteran is unrepresented for purposes of this appeal.  

While the appeal was pending, a rating action was issued in January 2011 granting a temporary total 100 percent evaluation from October 5, 2010 to November 30, 2010 under 38 C.F.R. § 4.29, for hospital treatment in excess of 21 days for a service-connected condition; a 30 percent evaluation was continued thereafter.  Subsequently, by rating action of July 2012, another temporary total 100 percent evaluation was granted from October 24, 2011 to January 29, 2012 under 38 C.F.R. § 4.29, for hospital treatment in excess of 21 days for a service-connected condition; thereafter effective from January 30, 2012, an increased evaluation of 70 percent was assigned for PTSD.  

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, disability valuations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  Staged ratings for PTSD have been assigned during the course of this appeal period in this case and this is reflected on the title page.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board also points out that although an increased rating of 70 percent for PTSD was granted during the appeal period, this does not represent the maximum rating available for PTSD; therefore the claim remains in appellate status, and is characterized as shown on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993).

This case was previously before the Board in December 2011 at which time the increased rating claim for PTSD was remanded.  A review of the file reflects that there has been substantial compliance with the actions requested in that Remand and the case has returned to the Board for appellate consideration.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).

An October 2012 review of the Virtual VA (VVA) paperless claims processing system reflects that VA/CAPRI records dated from August 2011 through August 2012 are in the VVA file.  The July 19, 2012 SSOC reflects consideration of VA records through that date.  The Board notes that while a small number of VA records dated in late July 2012 and August 2012 have not been considered by the RO in conjunction with this appeal, the records primarily relate to the Veteran's participation in a VA sober support group and do not contain information which is any way dispositive in this case.  Thus, while a formal waiver was not presented for the file addressing this evidence, the Board believes that referral to the RO of this evidence is not required and that a Remand for consideration of this evidence is unnecessary.  38 C.F.R. §§ 19.37, 20.1304.

The VVA file also includes a September 4, 2012 rating action, indicating that in December 2011, the Veteran requested a temporary total evaluation for a hospital stay for PTSD (based on hospitalization occurring between October and December 2011).  The RO explained that because the issue regarding the evaluation of PTSD is on appeal, this issue could not be addressed in this rating decision and noted that the claim for a temporary total evaluation would be addressed by the Board.  

The Board observes that a temporary total 100 percent evaluation from October 24, 2011 to January 29, 2012, under 38 C.F.R. § 4.29, for hospital treatment in excess of 21 days for a service-connected condition has already been granted in a July 2012 rating action, based on this claim.  The Board is unable to find any additional request for any further temporary total evaluation for a hospital stay for PTSD, in either the paper or VVA file and cannot find any indication of hospitalization subsequent to January 2012.  Accordingly, it would appear that this matter was resolved by the July 2012 rating action and it will not be further discussed herein.  

The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran has maintained that he is unemployed due, at least in part, to symptoms of his service-connected PTSD and associated manifestations, the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claim, it has been listed on the first page of this decision.

The TDIU claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the portion of the appeal period extending March 27, 2008 to October 23, 2011, the Veteran's PTSD has most nearly approximated occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships

2.  For the portion of the appeal period extending from January 30, 2012 forward, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas and an inability to establish and maintain effective relationships.  

3.  The evidence does not reflect that for any portion of the appeal period, the Veteran's PTSD has been productive of total occupational and social impairment and/or associated manifestations.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent, but no greater, for PTSD have been met for the portion of the appeal period extending from March 27, 2008 to October 23, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2011).  

2.  For the portion of the appeal period, extending from January 30, 2012 forward, the criteria for an evaluation in excess of 70 for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  

With respect to the increased rating claim for PTSD on appeal, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  This notice was provided to the Veteran in letters dated in April 2008 and October 2008.  Thereafter, the RO adjudicated the claim in a March 2009 Statement of the Case (SOC) and in a Supplemental SOCs issued in April 2011 and July 2012.  See Prickett v. Nicholson, 20 Vet. App. 370, 376  (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an Statement of the Case or SSOC, is sufficient to cure a timing defect).  The Board concludes that during the administrative appeal process, the Veteran was provided the information necessary such that the purposes of the notification have been met.  Vazquez-Flores, 22 Vet. App. at 49. 

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the increased rating claim for PTSD on appeal has been obtained.  The Veteran's service treatment records (STRs) and post-service VA treatment records were obtained for the file and are current through August 2012.  

VA's duty to assist includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  During the appeal period, VA examinations were conducted in April 2008 and January 2012.  The Veteran has not maintained that these examinations were inadequate or that his condition has become worse since when it was most recently evaluated.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  Accordingly, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2011).

Factual Background

By rating action of October 2007, service connection was established for PTSD, for which an initial 30 percent evaluation was assigned effective from October 2006.  On March 27, 2008, the Veteran filed an increased rating claim for PTSD, representing the start of the appeal period applicable to this case.  At that time, the Veteran indicated that his condition had become much worse.  

VA records reflect that the Veteran attended PTSD group therapy from May 2007 to January 2008.

A VA examination was conducted in April 2008 and the claims file was reviewed.  The Veteran indicated that he was more depressed and frustrated.  He complained of sporadic sleep, difficulty falling asleep and interrupted sleep.  His reported symptoms also included: nightmares occurring 3 to 4 times a week; intrusive thoughts; discomfort in crowds; anxiety, hypervigilance; sporadic temper; and loss of interest and energy.  The Veteran indicated that he had been receiving weekly treatment through VA, but had not been for treatment in a while, and that he was taking medication of which he did not know the name.  He mentioned that he was not working and last worked 2 years previously as a telemarketer for a year.  It was noted that he quit working due to a psychiatric and physical problems.  The report reflected that the Veteran could dress and feed himself and that he lived with a friend and did some chores around the house.  It was mentioned that he had a few friends, watched TV, and went to church.  Socially, the Veteran was married twice and divorced and the report indicated that he was close to his son. 

On examination, the Veteran was described as alert, well oriented, and appropriately dressed.  Mood was calm and affect was appropriate.  Insight, judgment and intellectual capacity were described as adequate.  There were no loose associations or flights of ideas.  The Veteran endorsed having nightmares and intrusive thoughts.  There were no delusions or hallucinations, and no indication of impairment of thought processes or communication.  There was no homicidal or suicidal ideation or intent.  Remote and recent memory were adequate.  PTSD and poly-substance abuse in remission were diagnosed and a GAF score of 54 was assigned.  It was determined that the Veteran was capable of managing his financial affairs.  

In a lay statement dated in July 2008, the Veteran indicated that he could not work due to PTSD and the medications he takes.

VA psychiatric notes include a September 2008 and a March 2009 suicide risk assessment which was negative for signs or symptoms of suicidal ideation/behavior.  The Veteran attended PTSD group therapy from September 2008 to January 2009.  An entry dated in March 2009 indicated that the Veteran had PTSD with depression and insomnia for which he was taking Remeron.  He reported that his depression was better with lifestyle changes, but that he continued to be troubled by insomnia and nightmares.  

In a lay statement dated in April 2009, the Veteran indicated that his condition was much worse than rated and should be assigned a 100 percent evaluation.  He reported that he was having nightmares and flashbacks almost every night.  He further stated that his concentration was very bad and that he had severe problems with long and short term memory.  The statement indicated that he was having anxiety and panic attacks as often as 3 times a day.  He noted that he was unable to socialize or be around crowds.  

When seen by VA psychiatry in December 2009, the Veteran reported that he had a lot of stress at home because his common law wife had problems with her children.  The Veteran reported having nightmares of Vietnam combat and dreams of men with blown limbs or walking over men cut in half, occurring nightly.  On examination, the Veteran was alert and well oriented.  Mood was sad, affect was anxious and thoughts were circumstantial.  Speech was coherent and spontaneous.  Thought content revealed no psychotic symptoms and the Veteran denied having suicidal or homicidal ideation.  Insight, judgment and attention were good.  Memory functions were fair in conversation.  Chronic PTSD was assessed.  A suicide risk assessment was negative for signs or symptoms of suicidal ideation/behavior.

A February 2010 VA record reveals that the Veteran had recently gotten engaged.  It was noted that he was sleeping and eating well and had experienced no recent flashbacks or nightmares.  The Veteran indicated that he was volunteering through his church to feed the homeless.  On examination, the Veteran was alert, well groomed, and well oriented.  Mood was very good and speech was unimpaired.  Thought content revealed no psychotic symptoms and the Veteran denied having suicidal or homicidal ideation.  Insight, judgment, concentration and attention were good.  Recent and remote memory were within normal limits.  Chronic PTSD was assessed.  A suicide risk assessment was negative for signs or symptoms of suicidal ideation/behavior.  Similar findings were made in May 2010, and at that time the Veteran also complained of nightmares, unrelated to service.

In October and November 2010, the Veteran underwent a VA residential rehabilitation and treatment program secondary to polysubstance abuse.  On examination at discharge, the Veteran was well groomed, and well oriented.  Mood was good and speech was normal.  Thought process was coherent, logical and goal-directed; thought content was negative for suicidal or homicidal ideation.  Insight and judgment were grossly intact.  The Veteran denied having hallucinations.  Recent and remote memory were within normal limits.  Polysubstance dependence and PTSD were diagnosed.  

By rating action of January 2011, a temporary total 100 percent evaluation was granted from October 5, 2010 to November 30, 2010 under 38 C.F.R. § 4.29, for hospital treatment in excess of 21 days for a service-connected condition.

The Veteran was seen by VA psychiatry in mid-October 2011.  The Veteran reported that he had recently married.  The record indicated that the Veteran was to be admitted for residential treatment for PTSD in the near future.  It was noted that his combat nightmares continued but were less frequent and that he had no suicidal ideation.  On examination, the Veteran was well groomed, and well oriented.  Reporting on mood, it was said that the Veteran had good days and bad days.  Thoughts were linear and focused.   Thought content was negative for hallucinations, delusion, or suicidal/homicidal ideation.  Insight and judgment were good.  Attention was intact.  PTSD was assessed.  

From October 24, 2011 to December 7, 2011, the Veteran participated in a VA residential PTSD treatment program.  

In January 2012, the Veteran underwent a VA examination conducted by a clinical psychologist.  The report reflects that chronic PTSD was diagnosed and that a GAF score of 45 was assigned due to serious impairment of social and occupational functioning.  The examiner indicated that it did not appear that the Veteran had any friends, he appeared to be unable to work with others, and it was unclear whether he could work by himself.  It was noted that no other psychiatric conditions were diagnosed.  The report revealed that the Veteran had occupational and social impairment with deficiencies in most areas, but not total and occupational impairment.  

The social history indicated that the Veteran had married 4 months previously.  The Veteran's wife reported that he was difficult to engage emotionally and that they had verbal arguments a few days a week.  It was noted that the Veteran attended church, but otherwise had no other social activities.  The industrial history revealed that the Veteran had not worked since 2006 and did not like to take orders.  He described having poor energy and motivation and felt that he was not able to work. 

The report revealed that manifestations of the Veteran's PTSD included: depressed mood, anxiety, suspiciousness, panic attacks weekly or less, chronic sleep impairment, disturbances of motivation and mood, daily nightmares, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  It was determined that the Veteran was capable of managing his financial affairs.  The examiner explained that the Veteran was totally impaired in terms of social functioning and seriously impaired in terms of occupational functioning.  

The Veteran's VVA file contains VA/Capri records dated from 2011 to August 2012.  When seen by VA psychiatry in March 2012, it was noted that the Veteran had completed an inpatient treatment program specialized for PTSD and that he felt very good about it.  It was noted that he continued to have a great relationship with his wife.  Sleep and appetite are good.  He reported no side effects with Remeron, taking it with good results.  He denied suicidal or homicidal ideas.

By rating action of July 2012, a temporary total 100 percent evaluation was granted from October 24, 2011 to January 29, 2012 under 38 C.F.R. § 4.29, for hospital treatment in excess of 21 days for a service-connected condition.  Effective from January 30, 2012, an increased evaluation of 70 percent was assigned for PTSD.  


Analysis

The Veteran contends that an evaluation in excess of 30 percent for PTSD is warranted for the portion of the appeal period extending from March 27, 2008 to October 23, 2011, and that an evaluation in excess of 70 percent is warranted for the portion of the appeal period extending from January 30, 2012, forward. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  The United States Court of Appeals for Veterans Claims (Court) held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1. The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

The Veteran's disability is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411, used for the evaluation of PTSD.  The psychiatric symptoms listed in the rating criteria below are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the general rating formula for mental disorders, a 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation envisions occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation envisions occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent schedular evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.

According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM- IV), which VA has adopted, under 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).

Having reviewed the record in its entirety, the Board concludes that the criteria for a 50 percent evaluation and no greater are met for the portion of the appeal period extending from March 27, 2008 to October 23, 2011.  The evidence establishes that consistently during this time period, symptoms of anxiety, depression, sleep impairment, subjective complaints of memory loss and concentration, disturbances of motivation and mood, panic attacks, hypervigilance and nightmares have been documented.  These symptoms are consistent with the enumerated criteria supporting a 50 percent evaluation.  Also significant is the fact that the Veteran was hospitalized for residential treatment for PTSD during this time period.

Socially, the evidence reflects that the Veteran is somewhat isolated with a limited social life.  However, the facts also confirm that the Veteran is now in a stable and relatively new marriage.  There is also evidence that the Veteran has successfully participated in VA group treatment and therapy for PTSD.  Such findings are inconsistent with a demonstrated inability to establish and maintain effective relationships, as required to support a 70 percent evaluation.  

Industrially, the evidence contained in the file reflects that the Veteran has not been employed throughout the appeal period at issue.  However, the record during this time period contains no indication of an inability to follow simple or complex instructions, or impairment of insight and judgment.  As such the findings made during this portion of the appeal period are inconsistent with evidence of occupational impairment with deficiencies in most areas, as is provided for in the regulatory criteria for a 70 percent rating. 

As related to social and industrial impairment, the Veteran's GAF scores are also relevant.  GAF scores assigned during this portion of the appeal period have been in the range of 51 to 60, primarily indicative of moderate difficulty in social, occupational, or school functioning.  Significantly, during the appeal period prior to January 30, 2012, the evidence fails to show nearly all of the enumerated criteria warranting the assignment of a 70 percent evaluation.  In this regard, the clinical evidence contains no mention or endorsement of obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; depression affecting the ability to functional independently and effectively; spatial disorientation; or neglect of personal appearance and hygiene.  

The Board observes that during the period between March 27, 2008 and October 23, 2011, the lay and clinical evidence contains mention and/or indications of several of the enumerated criteria consistent with the assignment of a 50 percent evaluation including: panic attacks; trouble concentrating, disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Accordingly, during this portion of the appeal period, the preponderance of the evidence supports the assignment of a 50 percent evaluation, but no greater, as explained herein and the claim is granted to this extent.  Since the evidence relating to this specific matter is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding resolution of reasonable doubt are not applicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

With respect to the portion of the appeal period extending from January 30, 2012, forward, the Board finds that evidence relating to this portion of the appeal period indicates that the criteria for a 70 percent evaluation, but no greater, have been met.  A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood. 

The January 30, 2012 VA examination report reflects that the Veteran's PTSD symptoms were productive of occupational and social impairment with deficiencies in most areas, consistent with the 70 percent rating criteria for PTSD, a finding not made prior to that time.  In addition, a GAF score of 45 was assigned upon that examination, consistent with serious symptoms or a serious impairment in social, occupational, or school functioning, and reflecting a greater degree of overall impairment than previously shown.  

However, significantly, the overall disability picture and most probative evidence does not support a finding of total occupational and social impairment warranting the assignment of a 100 percent evaluation during any portion of the appeal period.  In this regard, neither clinical nor lay evidence reveals that symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name, consistent with the assignment of a 100 percent evaluation, were shown during the any portion of the appeal period.  

Moreover, no clinical records or examination reports pertinent to the appeal period have described or assessed the Veteran as totally impaired both occupationally and socially, as required under the pertinent rating criteria.  This point was specifically made on the January 2012 examination report in which the examiner found the Veteran totally socially impaired, but not totally industrially impaired.  In this regard, the Board believes that there is substantial evidence which refutes the VA examiner's finding with respect to total social impairment.  The Veteran's recent marriage and his VA group therapy records fail to support a conclusion that he is totally socially impaired and essentially unable to establish and maintain effective relationships of any nature or degree.  In addition, GAF scores assigned during the appeal period similarly fail to support such a finding, ranging from a high of 54 to a low of 45, indicative of only moderate to serious impairment in social and occupational functioning, and never reflective of total impairment.  The fact that the 2012 VA examiner determined that the Veteran was capable of managing his financial affairs is further evidence that the Veteran's is not totally impaired due to PTSD.  

Accordingly, during the appeal period extending from January 30, 2012, the preponderance of the evidence is against the assignment of an evaluation in excess of 70 percent, as explained herein.  Since the evidence relating to this specific matter is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding resolution of reasonable doubt are not applicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).


Extraschedular Consideration and TDIU

The Board also recognizes that the Veteran and the record refer to the impact of Veteran's psychiatric disorder on the Veteran's work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms and manifestations described by the lay and clinical evidence fit within the criteria found in the relevant diagnostic code (9411) used for evaluating PTSD.  Moreover, the highest schedular evaluation available under that code has not yet been assigned.  In short, the rating criteria adequately contemplate not only the symptoms but also the severity of the disability, as well as the degree of both social and industrial impairment.  For these reasons, referral for extraschedular consideration is not warranted.

The Court of Appeals for Veterans Claims (Court) has recently held that a request for entitlement to a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the evidence of record does not support a total schedular disability rating for the Veteran's PTSD, as noted above, a claim for a TDIU has been raised by the record.  See Rice, 22 Vet. App. 453-54.  As the TDIU aspect of the Veteran's claim is being for remanded for further development, it is unnecessary to discuss this issue further at this time.


ORDER

Entitlement to a 50 percent evaluation for PTSD for the portion of the appeal period extending from March 27, 2008 to October 23, 2011, is granted subject to the provisions governing the award of monetary benefits.   

Entitlement to an evaluation in excess of 70 percent for PTSD for the portion of the appeal period extending from January 30, 2012 forward, is denied.



REMAND

Pertinent to the Veteran's TDIU claim, as noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54.  While the Board has jurisdiction over this issue as part and parcel of the Veteran's increased rating claim for PTSD (adjudicated above), further development is necessary for a fair adjudication of the TDIU aspect of such claim.  

The Board notes that in this case an informal TDIU claim was filed in July 2008, during the appeal period.  The claim was denied in a January 2010 rating action.  However, by virtue of this decision, an increased rating for PTSD not in effect at the time of that prior decision, and possibly impacting the claim, has been granted.  As such, the Board believes that in fairness to the Veteran and in light of the Rice holding, a TDIU claim remains a viable issue; even though previously denied as is the case here.   

Upon remand, the AOJ is requested to afford the Veteran proper notice under the VCAA as related to a TDIU claim, issue him a formal TDIU claim form (VA Form 21-8940), and clarify whether he wishes to pursue this claim.  In addition, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary to develop the TDIU claim.  After all appropriate development has been completed, the appellant's TDIU claim should be adjudicated based on all evidence of record to include consideration of the provisions of 38 C.F.R. § 4.16(a) and (b), as applicable.  

1.  Provide the Veteran with notice in compliance with the VCAA that informs him of what evidence he must show to support a claim for TDIU.

The RO should also ascertain whether the Veteran wishes to pursue a TDIU claim.  In the event that he does a VA Form 21-8940 should be issued to him and further action as described herein should be taken.  In the event that he does not, this fact should be annotated for the file and no further action is required.  

2.  The AOJ shall provide the Veteran with the opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to the TDIU claim, that have not yet been associated with the claims file.  Appropriate steps should be taken to obtain any such identified records.  

If any identified records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, and include a copy of such in the claims file.  The Veteran must be notified of the attempts made to obtain outstanding records, informed as to why further attempts would be futile, and allowed the opportunity to obtain or provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The AOJ shall consider the issue of whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16(a) and (b) on the basis of the Veteran's service-connected conditions.  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary.  If the claim is denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


